If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



In re KEVIN AND LAVONNE VANDINE
TRUST.


LAVONNE VANDINE, TRUSTEE of the KEVIN                             UNPUBLISHED
AND LAVONNE VANDINE TRUST,                                        June 18, 2019

              Appellee,

v                                                                 No. 344336
                                                                  Kent Probate Court
MONICA VANDINE and MISTY JO WELLS,                                LC No. 17-202038-TV

              Appellants.


Before: K. F. KELLY, P.J., and FORT HOOD and REDFORD, JJ.

K. F. KELLY, P.J. (concurring).

       I concur in the result only.


                                                           /s/ Kirsten Frank Kelly




                                              -1-